Title: To Alexander Hamilton from Thomas Rodney, 10 February 1791
From: Rodney, Thomas
To: Hamilton, Alexander



Poplar Grove [Delaware] Feby. 10th 1791.
Dr. Sir

It is very True that I was not an advocate for the Fedœral Government being adopted so soon altho I was very sensible of great defects in the Old confederation, Yet I was apprehensive it would be dangerous to Our Independance to attempt Changing that principle of Government which had conducted us Safe through the Revolution, because I was persuaded that the local attachment of The people to their State governments would prevent their consenting to a Regular & Uniform General government and that if a partial form was Established the peoples local attachment to their State government would operate Strongly against it so as to render its Operations weak & in Effectual. I find in both Instances my apprehensions well founded. The States have deligated great powers to Congress but have reserved Enough to them selves to keep up their Old local attachments and indeed to increase them. And we already see that the State legislatures of Virginia and Pensylvania are attempting to controle Congress in the Exercise of their Constitutional powers, and as the locale Attachments of the people will natural⟨ly⟩ incline them to Side with their State governments, ⟨such⟩ conduct however unconstitutional will have a Tendency to weaken the general Government; for no resolut⟨ion⟩ of the States unless agreed to by all the States ought to have any Controle on the General Government. The Fedœral powers being Established by all the States, cannot be constitutionally controled by any number of them less than all. Therefore Such conduct in the Seperate States Should have no Other weight with the general Legislature than as Counsels Advising them to Consider the Subject, they Object to, with the greatest wisdom and impartiallity always giving, in their results, the general welfare of all the States the preference.
Since all the States have adopted the Fedœral Constitution and it is now the Only existing principle of Union, The same reasons that induced me to be against it now induces me as Strongly to support and maintain it. Being a firm Unalterable friend to the Revolution; and believing that the Union of the States is the Only thing that can secure their Independance for a long time; I consider every measure that Indangers this Union as Adverse to the Welfare of America. Therefore I was against the Fedœral Constitution on Account of the danger of its having this Effect, but Since it has become the only principle of Union it is plain that the same reason induces me to be a firm friend to it. And Certainly every friend to the Liberty and Independance of America ought to consider the Subject in this point of view. The Opinion and information of the Several States would Certainty be of great use to the general government if Communicated in a proper manner as advisce or Counsel but may have a very different Effect if Couched in Terms of Censure. The legislature of Pensylvania for Instance Might have advised Congress in the most friendly manner that they considered the Excise Law as prejudicial to the Liberties of the peoples & desiring them if posible to prefer Some other Subject of revenue that would answer their purpose less adverse to the private liberty and rights of Individuals and without pointing out what other Subject the legislature of the State prefered to the Excise. Such Counsel as this would Not be adverse to; but useful to the general government. There is no Law more adverse to the rights & liberty of a free people than excise Laws for however gentle they be in their Commencement it will be found that they Cannot be Executed without a great number of petty officers, and those Officers vested with powers greatly adverse to the Liberty and private rights of Individuals. I therefore as an Individual would prefer a Land Tax or poll Tax far before an Excise. Yet perhaps the great Councils of the nation may be induced by Sufficient considerations to think other wise. In England where the rights of Individuals are more respected and better secured by the Laws then ever they were in any other nation, they have long had excise Laws and altho the petty officers of excise are vested with frightful powers yet if we may Judge by the quiet Acquiessence of the people the Exercise of them are not So adverse to the people as the appearance of them Seem to indicate. Atho there is greater Objections to excise Laws than to Imports & duties on commerce yet there is the same reason in Support of them. It is difficult to draw Sufficient revenues from the pepole for the support of the government of a great nation by direct Taxation therefore it is found necessary to apply to Subjects that afford it by indirect Taxation, and upon this principle perhaps the Excise may be as necessary as the Impost. Yet in my Own Opinion direct Taxation is absolutely necessary in every government for this calls forth that information from Society which is necessary to direct the Government; And I am fully convinced that the annual Support of the Civil Government of every free State ought to be by direct Taxation; I mean the Annual support of all the Civil Officers of Government. This is without doubt an Essential principle in a free Government; How much further it might be prudent to pursue direct Taxation must always depend on the wisdom of the Legislature, and the information and Sentiments of the Community Which would naturally flow on that Subject; beside if direct Taxation was felt and carried as far as the people would Chuse to bare it according to the Exigences of the Nation; they would the more willingly submit afterwards to indirect Taxation, where more revenue was Necessary, and this in all probability is the True reason that indirect Taxation is so quietly Acquiessed to in England. It therefore appears advisable to Charge the Whole Support of Civil government on direct Taxation and if the people did not Chuse to bare more in this way, then they would naturally become Advocates for Indirect Taxation. I am therefore pursuaded that to propose a Direct Land Tax and Poll Tax for the Support of Civil government would Set the People right with respect to Taxation, for this would draw forth the True Sentiments of the people towards what kind of Taxation they would prefer, and for this reason every kind of Taxation ought to be pursued at the same Time because the Sentiments of the people would then plainly direct the Minister to those kinds where they would Chuse he should Seek the most revenue. A free people will always grumble at every Species of Taxation but nevertheless will always bare What appears Necessary to answer the purposes of government if wisely conducted.
I am Sir with great respect   your most Obedient
Thomas Rodney
Honble Alexandr. Hamilton Esqr.Secretary of the Treasury.

